Citation Nr: 1236202	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Dan Leech, Friend of Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1960 to December 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued the noncompensable rating for bilateral hearing loss.  

By way of history, in a March 1982 rating decision, the RO granted the Veteran service connection for bilateral hearing loss with a 0 percent disability evaluation effective from January 1982.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in November 2011. A transcript of the hearing is associated with the claims file. 

In January 2012, the Board remanded the claim for further development.

The Board has reviewed the relevant documents uploaded on the Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than auditory acuity level I in the right ear and auditory acuity level II in the left ear.






CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are intended to notify the appellant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the RO provided pre-adjudication VCAA notice by letter dated in September 2009.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Post-service treatment records and lay statements have been associated with the record.  Additionally, pursuant to a January 2012 Board Remand, the Veteran was afforded a new VA examination in February 2012.

All relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


Factual Background

In his August 2009 claim, the Veteran asserts that his current bilateral hearing loss disability has increased in severity.

Lay statements from the Veteran's wife and friends submitted in September and October 2009 indicate that the Veteran's hearing loss disability has increased in severity.  He stopped playing musical instruments recreationally, refuses to go out to public places, and requests others to speak very loudly.  His wife mentions that he has become increasingly harder to talk to as he is losing his hearing.

At the videoconference Board hearing in January 2012, the Veteran testified that his hearing has worsened over time.  He indicated that he wears hearing aids but cannot understand tone levels on the television.

In April 2012, VA received records from a private medical center related to treatment and audiological examination on November 2007.  The examination report contains graphical representations of the audiological examination.  The examiner diagnosed the Veteran with moderate sensorineural hearing losing in the high frequency range and discussed the use of hearing aids with the Veteran.  

The Veteran underwent a VA examination in December 2009.  Upon audiological evaluation, pure tone thresholds in decibels were as follows, in pertinent part:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
45
55
55
47.50
LEFT
35
40
65
65
51.25

Speech audiometry revealed speech recognition ability of 94 percent in both right and left ears.

The VA examiner conducted a review of the casefile, Veteran's medical and military history, symptomatology, and performed a complete physical and audiometric examination.  The examiner reviewed the audiological results and diagnosed the Veteran with mild to moderately-severe sensorineural hearing loss for the right ear and mild to severe sensorineural hearing loss for the left ear.  She commented that recognition scores were excellent bilaterally.  

Upon VA audiological evaluation in February 2012, pursuant to the Board Remand, pure tone thresholds in decibels were as follows, in pertinent part:







HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
45
60
60
50
LEFT
35
40
65
65
51.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.

The VA examiner conducted a review of the casefile, Veteran's medical and military history, symptomatology, and performed a complete physical and audiometric examination.  The examiner reviewed the audiological results and diagnosed the Veteran with sensorineural hearing loss in both ears in the frequency range of 500 to 4000 Hertz.  She considered the functional impact of the hearing loss disability on the Veteran and reported that it impacts ordinary conditions of daily life, including the ability to work.  She also noted that the Veteran has difficulty understanding people when he cannot see their faces.   

Rating Principles

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DC). 38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Analysis

The Veteran contends that his bilateral hearing loss has increased in severity over the years.  The Board has considered whether a compensable rating is in order under the applicable DC for rating the bilateral hearing loss disability.  

The Board has reviewed and considered the findings from the private audiologist's report in 2007 and VA examinations in 2009 and 2012.  It is clear from these examinations that the Veteran's hearing loss disability has worsened over time.  However, even taking the examination which reveals the worst results of hearing acuity (February 2012 VA examination), the Board finds that the Veteran's hearing tests do not support findings that would warrant more than the assigned 0 percent (noncompensable) rating under the objective rating criteria of DC 6100.  

As previously mentioned, the February 2012 VA examination showed that the left ear has an average decibel loss of 51.25 with a speech discrimination of 88 percent.  The right ear has an average decibel loss of 50 with a speech discrimination of 96 percent.  Applying the results to Table VI, Roman Numeral II is designated for the left ear and Roman Numeral I is designated for the right ear.  See 38 C.F.R. § 4.85.  Applying Table VII, a 0 percent evaluation for hearing impairment is determined.  Id.  Thus, under the objective rating criteria, the Veteran is not entitled to a compensable evaluation for bilateral hearing loss.  

The Veteran's subjective report of difficulty hearing under various circumstances aforementioned unfortunately cannot be the conclusive basis for an evaluative rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, all of the aforementioned VA reports, particularly the most recent audiometric study completed at the February 2012 VA examination, showed no basis for any increase in disability evaluation.  

An exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86 because the puretone threshold at each of the four specified frequencies is not 55 decibels or more, and the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA audiologist who conducted the examination in February 2012 noted the functional impairment caused by the Veteran's hearing loss, which included the inability to understand people without seeing the speaker's face.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered, but the overall evidence, as previously discussed, fails to support assignment of an increased rating.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports the inability to understand people without seeing their face when speaking.  He needs others to speak in a loud and clear manner for him to hear them.  The VA examiner concluded that the Veteran's hearing loss disability impacts his daily life.

The Board is of the opinion that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  As such, extraschedular consideration is not warranted. 

As the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


